PER CURIAM.
This matter is before this court for the third time. Matter of Johnson, 290 N.W.2d 604 (Minn.1980) and 300 N.W.2d 793 (Minn.1981). Our prior opinions state the facts and the position of this court regarding Johnson’s request to resign from the bar of the State of Minnesota. We have patiently tried to assist Mr. Johnson’s attempts to comply with the conditions we have enumerated. We now reach the point where apparently most of these conditions have been met. However, Johnson has been unable to furnish to the Board of Professional Responsibility the information they have requested regarding total compliance with the conditions of our previous opinions.
Under these circumstances, we hereby order that Warren Henry Johnson is indefinitely suspended from the practice of law in the State of Minnesota. Upon certification to this court by the Director of Professional Responsibility that Johnson has complied with all of the conditions of our prior opinions, he will be reinstated to the practice of law in Minnesota for the purpose of accepting his resignation from the bar of Minnesota.
Judgment of indefinite suspension is entered.